TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00040-CV


Gale Elizabeth Griggs, Appellant

v.

John Michael Griggs, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 433RD JUDICIAL DISTRICT
NO. C2009-0643D, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Gale Elizabeth Griggs filed her notice of appeal on January 24, 2011.  On
April 4, 2011, this Court received notice from the district clerk's office of Comal County, Texas, that
appellant had not paid or made arrangements to pay for the clerk's record.  On April 26, 2011, the
Clerk of this Court sent notice to appellant requesting that appellant make arrangements for the
clerk's record and submit a status report regarding this appeal.  The Clerk also notified appellant
that her appeal would be dismissed for want of prosecution if she did not respond to this Court by
May 6, 2011.  To date, appellant has not responded to this Court's notice.  Accordingly, we dismiss
the appeal for want of prosecution.  See Tex. R. App. P. 37.3(b), 42.3(b), (c).


						__________________________________________
						Melissa Goodwin, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Dismissed for Want of Prosecution
Filed:   June 14, 2011